Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-8, 10-13, and 16-19 are pending in the instant application. Claims 1-2, 4, 6, 8, 10-13, and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 3, 5, and 7 is contained herein.

Priority
Applicant’s arguments regarding priority for claim 3, see Remarks, filed 10/19/2021, with respect to the Non-Final Office Action mailed 8/12/2021, have been 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 8/12/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 10/19/2021.

Status of Rejections
35 USC § 112 (2nd Paragraph)

The rejection of claims 3 and 5 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 10/19/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 8/12/2021, have been fully considered but are not found persuasive.
In respect to the claims embracing illegible chemical structures, Applicants have not corrected the deficiency. For example, claim 5 still recites R variables that are unclear:

    PNG
    media_image1.png
    171
    434
    media_image1.png
    Greyscale
.

 In reference to claim 3, the examiner stated that the D groups are not clearly designated to show how they are attached to the acceptor units (absent of point of attachment bonds):

    PNG
    media_image2.png
    145
    106
    media_image2.png
    Greyscale
. Are they intended to be bonded to all possible rings, only phenyl, thiophene, etc? Applicants state the claims state wherein these groups are attached but clearly as shown above they do not. The examiner requests clarification. Furthermore, Applicants state that the absence of specific attachment bonds indicate that every position is intended as a possible attachment point to one of ordinary skill. The examiner respectfully disagrees since Applicant has not provided any such evidence to support their position. To the contrary, bonds are usually represented in some manner to indicate points of attachments to molecules (e.g. squiggly bonds, etc.). See US Patent 7,772,358 for example, claim 6. Thus, the rejection is maintained. Correction is required.


Improper Markush Grouping Rejection

The rejection of claim 3 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 10/19/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 8/12/2021, have been fully considered but are not found persuasive.
Applicants argue that the claimed compounds make up a proper Markush group since they are considered as a whole “small, organic compounds” and that they have been limited to tertiary aromatic amines. The examiner respectfully disagrees.
To reiterate the rejection, claim 3 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
The examiner stated that the Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The myriad of possible groups embraced by claim 3 do not fall under one subclass (e.g. thiophenes, pyrroles, etc). For example:
1) compounds comprising the following group: 
    PNG
    media_image3.png
    202
    108
    media_image3.png
    Greyscale
, classified as substituted pyrazino[2,3-g]quinoxalines, C07D 487/04.
2) compounds comprising the following group: 
    PNG
    media_image4.png
    156
    115
    media_image4.png
    Greyscale
wherein X variables = O, classified in C07D 498/04+.
Note that this list is not exhaustive and clearly classifying these groups as one subgeneric group would be repugnant to scientific classification. Thus, the first requirement is not met as described above. Secondly, there is little evidence provided that the alternatives share both a substantial structural feature and a common There is no information in the disclosure that other claimed alternatives possess the common use as alleged since there is only one working example. Thus based on the analysis above, the claims do not make up a proper Markush grouping. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to compounds in claim 5) to overcome the rejection.




35 USC § 112

The rejection of claims 3 and 5 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 10/19/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 8/12/2021, have been fully considered but are not found persuasive.
Applicants argue that the amended claims obviate the enablement and written description rejection of record. The examiner respectfully disagrees. Again, limiting the claims to have “tertiary amine groups” does not address the examiner’s concern. 
Once again, the skilled artisan would not have adequate reason to believe that Applicant had possession of the claimed genus shown in the claims based on the information provided in the specification. The only working example described in the specification consists of Applicant’s elected species. No where does the specification allude to other working examples besides the elected species. Thus, how would one skilled in the art expect that Applicant was indeed of possession of the claimed genus if only one working embodiment was presented in the disclosure? Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient 

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation.

The courts have applied this criteria in a more recent decision stating the following referencing genus claims drawn to chemical compounds:

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” see Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).

The claims as written embrace millions of compounds that are unrelated in structure where once again, there is only one representative working example. Limiting the scope of a particular D group does not address the examiner’s concern and Applicants have not provided any other information that the claimed alternatives are described in the art to possess the same utility. Therefore, based on the lack of working examples and nature of the described genus, Applicants are not in possession of the claimed genus. The same analysis is also applicable towards the enablement issue. Applicants argue that the reaction scheme set at page 24 is sufficient. The examiner respectfully disagrees since the enablement rejection is based on the making and using analysis. The scheme is not generic in nature and is drawn to the synthesis of making the elected species only. How is the limited information extrapolated to make and use the millions of other compounds claimed? Once again, Applicant has not provided any additional information or evidence of record to support their arguments. Thus the rejection is maintained.


New Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In these claims, some of the chemical structures are not legible with respect to “R variables” (see below):

    PNG
    media_image6.png
    563
    546
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    543
    734
    media_image7.png
    Greyscale



. Thus the examiner can not clearly interpret which R variables refer to what (e.g. R’, 
See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  
Additionally in claim 3, the proviso limitation representative of variables D and D’ is indefinite since this structure was not previously defined as a possibility for said variables originally (difference in structure of the 5-membered ring containing sulfur).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of The claim does not further limit claim 1 with respect to the following chemical species since it was not recited in generic claim 1 initially:

    PNG
    media_image8.png
    281
    402
    media_image8.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624